UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Annual Report to Shareholders DWS Clean Technology Fund (formerly DWS Climate Change Fund) Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio — Liquidation Basis 18 Statement of Assets and Liabilities — Liquidation Basis 20 Statement of Operations — Liquidation Basis 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 40 Tax Information 41 Summary of Management Fee Evaluation by Independent Fee Consultant 45 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Upon the recommendation of the fund's investment advisor, Deutsche Investment Management Americas Inc. (the "Advisor"), the fund's Board has approved the fund's liquidation. As of the mailing of this report to shareholders, the liquidation of the fund is expected to be effective on or about September 28, 2012 (the "Liquidation Date"). Accordingly, the fund will redeem all of its outstanding shares on the Liquidation Date. The costs of the liquidation will be borne by the fund, subject to the Advisor's contractual agreement to maintain the fund's total annual operating expenses at or below specified expense ratios. Shareholders may exchange their shares for shares of the same class of another DWS fund or redeem their shares prior to the Liquidation Date. Shareholders who elect to redeem their shares prior to the Liquidation Date will receive the net asset value per share for all shares they redeem on such redemption date, less any applicable Contingent deferred Sales Charge ("CDSC"). Shareholders whose shares are redeemed by the fund on the Liquidation Date will receive the net asset value per share for all shares they own on the Liquidation Date, and will not be subject to any CDSC. The exchange or redemption of shares, on or before the Liquidation Date, generally will be a taxable event to shareholders for federal income tax purposes, with the exception of shareholders that are in individual retirement accounts, qualified defined contribution and defined benefit plans, or other qualified retirement vehicles that are not subject to federal income tax. In connection with the fund's liquidation, the fund is closed to new investments, except that qualified retirement plans that currently offer the fund as an investment option may continue to offer the fund to their participants until the Liquidation Date. DWS Clean Technology Fund returned -23.79% during the 12-month period ended May 31, 2012. The fund's benchmark, the Morgan Stanley Capital International (MSCI) World Index, returned -11.02%. "Our core belief is that the changes in clean technology are an evolution, rather than a revolution." Clean-technology-related companies underperformed during the annual period, largely as a result of the challenging macroeconomic headwinds. The past 12 months ending May 31, 2012 were characterized by slow global growth and the deterioration of European governments' fiscal health, which had a dual impact on stocks in the clean tech area. First, many companies in the sector are capital-intensive and therefore dependent on outside financing. This proved problematic during a period in which lenders remained very cautious due to the uncertainty regarding the global economy. Second, the sector is also heavily reliant on support from government policy, which was a distinct negative during a time in which the major world governments are looking for ways to pare back spending to alleviate their fiscal difficulties. On October 1, 2011, the fund's name changed from DWS Climate Change Fund to DWS Clean Technology Fund. The fund's management team also changed shortly before that date, leading to numerous shifts in the fund's portfolio. In the period prior to the management change (May 31, 2011 through September 30, 2011) the fund returned -27.77% and lagged the -19.64% return of the MSCI World Index. In the period following the management change (October 1, 2011 through May 31, 2012), the fund returned 10.07%, trailing the 8.42% return of the MSCI World Index. Fund Performance In the interval prior to the management change, the leading detractors from performance were the fund's positions in solar and wind energy sectors, and its stock selection in the utilities sector. The largest individual detractors from performance were the Spanish wind energy company Gamesa Corporacion Tecnologica SA,* the environmental services company Veolia Environnement SA* and the U.S. industrial battery manufacturer EnerSys.* Notable contributors included Nalco Holding Co.,* which makes water treatment technologies, and Maxwell Technologies, Inc.,* a manufacturer of energy storage and power delivery solutions. Since the new management team took over the fund in October, we have added value through our positions in agriculture-related companies such as CNH Global NV,* Yara International ASA* and AGCO Corp.,* the auto and auto-parts companies Johnson Controls, Inc.,* General Motors Co. and Nissan Motor Co., Ltd., and a broad group of diversified industrials that included Danaher Corp. and Nidec Corp. Notable detractors included the European stocks Suez Environnement SA,* Verbund AG and Abengoa SA,* all of which were impacted by the region's substantial underperformance. * No longer held in the portfolio as of May 31, 2012. The fund invests in common stocks and other equities of U.S. and foreign companies engaged in activities related to energy- and resource-efficient solutions ("clean-technology-related companies"). Generally, clean- technology-related companies are engaged in businesses whose growth is supported by increased environmental regulation, increasing demand for energy- and resource-efficient technologies for companies and individuals, and an increased focus on national energy and resource security. Fund Positioning We have made a number of changes to the fund since we took over last September. Our most notable shift was to move the fund from its previous emphasis on the more speculative segments of the clean-technology universe toward fundamentally sound, undervalued companies whose products and services provide solutions and/or cost savings to their customers right now. Immediacy of demand is important, since it can help companies generate robust growth amid the sluggish conditions in the broader world economy. In addition, the larger average size of the companies we hold in the portfolio should put the fund in a better position to withstand turbulence in the global economy. Three of our top four holdings provide prime examples of the type of company we look to hold. The fund's top position as of May 31, 2012 was the U.S. company Danaher Corp. The company is known for being a well-diversified, large-cap industrial stock, but the reason we like it is its growing focus on environmental services and water treatment. Our number-four holding, BG Group PLC, is one of the largest players in the global liquefied natural gas space. The firm is committed to sustainability and publishes a comprehensive report each year identifying areas for improvement. The fund's third-largest holding is ABB Ltd., which is known best for being a German industrial conglomerate. However, the company has a well-balanced portfolio of early-, mid- and late-cycle exposure across power and automation technologies exposed to long-term structural trends such as energy and resource efficiency. We don't just focus on large caps, however — we also look for smaller, fast-growing names providing they meet our criteria for earnings, valuations and return on capital. We believe this mix of large- and small-cap stocks at varying stages of their growth life cycles provides widespread geographic exposure and a higher level of diversification than the fund has had in the past. Our shift away from speculative companies reflects our core belief that the changes in clean technology are an evolution, rather than a revolution. This thinking has led us to increase the fund's weighting in the energy, and utilities sectors and maintain the top sector weighting for industrials. This change reflects our positive view on companies in industries such as water, natural gas and metal recycling, as well as our preference for large automakers that are taking steps to improve the fuel efficiency of their vehicles. Natural gas is a particular area of interest, since we see it as the main energy source that will be used to bridge the gap from the current reliance on coal toward the eventual adoption of alternative energy sources. We see potential opportunities not just in drilling companies, but also in those developing the technologies to facilitate the conversion of trucks from diesel fuel to natural gas. As part of our focus on companies that are capable of delivering earnings growth right now, we sharply reduced the fund's weighting in the solar and wind energy sectors. Not only are these sectors more volatile and less likely to generate earnings growth than other segments of our universe, but they are most sensitive to public policy and vulnerable to the excess capacity being produced in China. This decision proved well timed, as both sectors continued to experience poor performance. We also reduced the number of individual fund holdings and raised the portfolio's weighting in its top 10 positions. The fund held 49.9% of assets in its top 10 positions as of May 31, 2012, compared with 26.8% one year ago. We believe this approach provides more exposure to our best ideas. Taken together, we believe these shifts have created a portfolio that has broader industry diversification and a larger potential investment universe than the fund had in the past. Ten Largest Equity Holdings at May 31, 2012 (49.9% of Net Assets) Country Percent 1. Danaher Corp. Manufacturer of professional instrumentation, medical technologies, industrial technologies, tools and components United States 8.8% 2. UGI Corp. Distributes and markets energy products and services United States 5.6% 3. ABB Ltd. Manufacturer of equipment and provider of services to the oil and gas petrochemicals industries Switzerland 5.2% 4. BG Group PLC Specializes in the exploration, production, transmission and distribution of gas, oil and liquefied natural gas United Kingdom 4.9% 5. Royal Imtech NV Offers engineering services Netherlands 4.8% 6. Toray Industries, Inc. Manufactures yarns, synthetic fibers and man-made leather Japan 4.6% 7. Nidec Corp. Manufactures DC and AC motors for electronic devices Japan 4.4% 8. General Motors Co. Manufactures and markets new cars and trucks United States 3.9% 9. Guangdong Investment Ltd. Through its subsidiaries, operates water supply, power and electricity, and infrastructure business Hong Kong 3.9% 10. Nissan Motor Co., Ltd. Manufacturer of motor vehicles Japan 3.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 50 for contact information. Outlook In terms of our longer-term outlook, we think clean technology will remain a source of opportunity for important supply and demand reasons. As the world's population expands and grows more urbanized, the demand for energy, food, water and environmental services will continue to expand. At the same time the cost of extracting the input commodities to supply these goods and services and the cost of disposal continues to increase. The answer to this conundrum is for society to do more with less, both now and in the future. We have dedicated our efforts to finding companies that provide the products and services that will help fulfill this critical need. Portfolio Management Team Andrew Pidden, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Global Head of RREEF Sustainable Advisers. • 25 years investment experience with Salomon Brothers, Morgan Stanley, Deutsche Bank and CLSA Capital Partners. Extensive experience in equity and equity derivative trading, program trading, market making and risk management. Head of equity derivatives in Asia ex Japan for Morgan Stanley and Deutsche Bank. • 11 years experience in clean technology, including academic studies, direct investment, public fund management and private equity fund management, including Clean Resources Asia, a multi-product investment group at CLSA Capital Partners. • MA in Finance and MSc in Environmental Technology, Imperial College, London. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A -23.79% -6.68% -13.39% Class C -24.34% -7.37% -14.04% MSCI World Index+ -11.02% 8.99% -3.65% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -28.17% -8.51% -14.46% Class C (max 1.00% CDSC) -24.34% -7.37% -14.04% MSCI World Index+ -11.02% 8.99% -3.65% No Sales Charges Class S -23.46% -6.36% -13.12% Institutional Class -23.49% -6.43% -13.16% MSCI World Index+ -11.02% 8.99% -3.65% * The Fund commenced operations on September 6, 2007. The performance shown for the index is for the time period of August 31, 2007 through May 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 2.23%, 2.96%, 2.24% and 1.76% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on September 6, 2007. The performance shown for the index is for the time period of August 31, 2007 through May 31, 2012, which is based on the performance period of the life of the Fund. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value Class A Class C Class S Institutional Class Net Asset Value: 5/31/12 $ 5/31/11 $ Morningstar Rankings — World Stock Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 94 3-Year of 99 Class C 1-Year of 95 3-Year of 99 Class S 1-Year of 94 3-Year of 99 Institutional Class 1-Year of 94 3-Year of 99 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio — Liquidation Basis as of May 31, 2012 Shares Value ($) Common Stocks 99.0% Australia 0.6% Linc Energy Ltd.* (Cost $206,997) Austria 2.3% Andritz AG Verbund AG (Cost $508,115) Belgium 0.9% Barco NV (Cost $189,573) Canada 1.2% Advantage Oil & Gas Ltd.* Potash Corp. of Saskatchewan, Inc. (Cost $236,293) France 3.0% Compagnie de Saint-Gobain Saft Groupe SA (Cost $659,762) Germany 2.7% Bilfinger Berger SE (Cost $516,320) Hong Kong 4.6% China Everbright International Ltd. Guangdong Investment Ltd. (Cost $815,649) India 0.4% Jain Irrigation Systems Ltd. (Cost $90,489) Italy 0.7% Prysmian SpA (Cost $143,469) Japan 15.1% Kawasaki Heavy Industries Ltd. Komatsu Ltd. Nidec Corp. Nissan Motor Co., Ltd. Toray Industries, Inc. (Cost $2,940,536) Korea 5.9% Duksan Hi-Metal Co., Ltd.* LG Chem Ltd. Samsung Electronics Co., Ltd. Sung Kwang Bend Co., Ltd. TK Corp. (Cost $1,145,588) Netherlands 4.8% Royal Imtech NV (Cost $900,692) Philippines 0.8% Metro Pacific Investments Corp. (Cost $148,551) Portugal 1.9% Galp Energia, SGPS, SA "B" (Cost $507,684) Spain 2.0% Ebro Foods SA Grupo Empresarial Ence SA (Cost $460,181) Sweden 2.2% Billerud JM AB (Cost $452,938) Switzerland 7.7% ABB Ltd. (Registered)* Sulzer AG (Registered) (Cost $1,661,391) Taiwan 0.4% Taiwan Surface Mounting Technology Co., Ltd. (Cost $84,557) United Kingdom 4.9% BG Group PLC (Cost $1,060,639) United States 36.9% AES Corp.* Altera Corp. Anadarko Petroleum Corp. Aqua America, Inc. Calpine Corp.* Cummins, Inc. Danaher Corp. Dover Corp. EQT Corp. Flowserve Corp. General Motors Co.* Honeywell International, Inc. Pentair, Inc. Power Integrations, Inc. Rubicon Technology, Inc.* Sims Metal Management Ltd. (a) UGI Corp. (Cost $6,919,556) Total Common Stocks (Cost $19,648,980) Cash Equivalents 0.4% Central Cash Management Fund, 0.14% (b) (Cost $79,754) % of Net Assets Value ($) Total Investment Portfolio (Cost $19,728,734) + Other Assets and Liabilities, Net Net Assets * Non-income producing security. + The cost for federal income tax purposes was $19,729,063. At May 31, 2012, net unrealized depreciation for all securities based on tax cost was $1,659,683. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $321,219 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,980,902. (a) Listed on the Australian Securities Exchange. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. At May 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P E-Mini 500 Index USD 6/15/2012 7 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
